Citation Nr: 1315277	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-19 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for head and neck cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for cancer of the lymph nodes, to include as secondary to head and neck cancer.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to head and neck cancer.

4.  Entitlement to service connection for decreased muscle tone of the upper extremities, to include as secondary to head and neck cancer.

5.  Entitlement to service connection for left ear hearing loss, to include as secondary to head and neck cancer.




REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2009, and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  For the issue of service connection for cancer of the lymph nodes, a notice of disagreement was received in July 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.  For the issues of service connection for a cervical spine disability, for decreased muscle tone of the upper extremities, and for left ear hearing loss, a notice of disagreement was received in March 2009, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  For the issue of service connection for head and neck cancer, a notice of disagreement was received in June 2011, a statement of the case was issued in September 2011, and a substantive appeal was received in October 2011.

In correspondence dated and received in July 2011, the Veteran withdrew his claims for service connection for a bilateral foot disability, for peripheral neuropathy, and for nasopharyngeal carcinoma.  As such, these issues are not a part of the current appeal.  See 38 C.F.R. § 20.204(c) (2012).

The Veteran appeared at a Board video conference hearing in January 2013.  A transcript is of record.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1964 to August 1967.

2.  On May 7, 2013, the Board learned that the Veteran died in February 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim(s) to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed due to the Veteran's death.




_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


